Citation Nr: 1739768	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael Eby, II, Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1992 to June 1992, and from January 2003 to May 2004, with service in Iraq.  He also served on active duty for training (ACDUTRA) with the Army National Guard from April 1976 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At a May 2013 VA examination, the examiner determined that the Veteran did not meet the criteria for PTSD.  The examiner concluded that the Veteran's reported stressor of shooting an Iraqi civilian at a check point did not meet the criteria for fear of hostile military or terrorist activity because the Veteran did not feel fear for his personal safety.

However, additional medical evidence has been associated with the claims file since the May 2013 VA examination, to include evidence of treatment for psychiatric symptoms, contains diagnoses of PTSD and other acquired psychiatric disorders, and some evidence of a nexus between PTSD and the Veteran's service.  The Veteran also testified in a Board hearing in May 2017, describing additional in-service stressors that he reportedly experienced.  He also reported being afraid of IEDs and roadside bombs while traveling from place to place in Iraq.

Given the additional information that has been added, the Board concludes that an additional examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  The examiner should diagnose any acquired psychiatric disability using the DSM, to include PTSD and psychosis.  

A) If PTSD pursuant to the DSM is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD was caused by his military service?  Why or why not? In so doing, the examiner should identify the in-service stressor the diagnosis is based on or explain why PTSD should be considered to be the result of the Veteran's fear of hostile military or terrorist activity.  

B) If an acquired psychiatric disorder other than PTSD, to include psychosis, is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that such disability began during service, within a year of service, or was otherwise caused by his military service.  Why or why not? 

In answering the above questions, the examiner should specifically consider the Veteran's statements in support of his claim, his stressor statements, and his May 2017 Board hearing testimony.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and affords them the appropriate time period for response.  Then, return the claims folder to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

